 1   JEFFREY I. PITEGOFF, ESQ.
     Nevada Bar No. 05458
 2   PITEGOFF LAW OFFICE INC
     330 E. Charleston Blvd., Suite 100
 3   Las Vegas, Nevada 89104
     Telephone No. (702) 808-7976
 4   jpitegoff@yandex.com
     Attorney for Defendant
 5

 6                            UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8    TARTANJULIA NORTH, an individual,               CASE NO: 2:19-cv-00789-GMN-VCF

 9          Plaintiff,                                 STIPULATION AND ORDER TO
                                                      ALLOW EXTENSION OF TIME TO
10   vs.                                                FILE AMENDED COMPLAINT

11   UNIVERSITY MEDICAL CENTER OF                     (SECOND OVERALL EXTENSION
     SOUTHERN NEVADA, dba                                      REQUEST)
12   UNIVERSITY MEDICAL CENTER, a
     government entity:
13
              Defendants.
14
            Defendant UNIVERSITY MEDICAL CENTER (hereinafter “UMC”), by and through
15
     its attorney, Jeffrey I. Pitegoff, Esq. of the law firm of PITEGOFF LAW OFFICE INC. and
16
     TARTANJULIA NORTH, by and through her attorney, PHILIP TRENCHAK of MULLINS &
17
     TRENCHAK, hereby stipulate to allow Plaintiff, Tartanjulia North, up to and including June
18
     21st, 2019 to file a First Amended Complaint. The Stipulation moots and vacates the Order for
19
     UMC to file a responsive pleading by June 18, 2019.
20
     ///
21

22
     ///
23

24
     ///
25

26
     ///
27
                                                  1
28
 1

 2            This is the second extension requested in this case and is not sought for any improper

 3   delay.

 4            DATED this 13th day of June, 2019.

 5            ____/s/Phillip Trenchak_____               ____/s/Jeffrey Pitegoff______
              Phillip J. Trenchak, Esq.                  Jeffrey I. Pitegoff, Esq.
 6            MULLINS & TRENCHAK                         PITEGOFF LAW OFFICE INC.
              1614 S. Maryland Pkwy                      330 E. Charleston Blvd., Suite 100
 7
              Las Vegas, NV 89104                        Las Vegas, NV 89104
 8            (702)778-9444                              (702) 808-7976
              phil@mullinstrenchak.com                   jpitegoff@yandex.com
 9

10

11                   IT IS SO ORDERED:
12

13
                     ________________________________________
14                   UNITED STATES MAGISTATE JUDGE

15                   June 14, 2019
16

17

18

19
20

21

22

23

24

25

26
27
                                                    2
28
           Case 2:19-cv-00789-GMN-VCF Document 10 Filed 06/13/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE

 2           Pursuant to FRCP 5(b), I certify that I am an employee of PITEGOFF LAW OFFICE

 3   INC. and that on this day, I personally served a true and correct copy of the attached by:

 4   [ ]     U.S. Mail

 5   [x ]    CM-ECF Electronic filing system

 6   [ ]     Facsimile Transmission

 7   [ ]     Personal Service

 8   Addressed to the following:

 9   Phillip J. Trenchak, Esq.
     MULLINS & TRENCHAK
10   1614 S. Maryland Pkwy
     Las Vegas, NV 89104
11
     (702)778-9444
12   phil@mullinstrenchak.com

13

14
     Dated this13th day of June, 2019.
15

16
                          /s/          Jeffrey Pitegoff
17                          An Employee of PITEGOFF LAW OFFICE INC.
18

19
20

21

22

23

24

25

26
27
                                                     3
28
